United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3775
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Manuel Villegas,                         * of Nebraska.
                                         *
             Appellant.                  *         [UNPUBLISHED]
                                    ___________

                              Submitted: April 19, 2001

                                   Filed: May 17, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD and RICHARD S. ARNOLD, Circuit
      Judges, and BOGUE,1 District Judge.
                                ___________

PER CURIAM.

      Manuel Villegas's appeal from his convictions on two counts involving controlled
substances, see 21 U.S.C. § 841(a)(1), § 846, raises a single issue, namely, whether the




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
trial court2 erred in putting Mr. Villegas to trial assisted by appointed counsel despite
Mr. Villegas's insistence that retained counsel be allowed to represent him.

      After Mr. Villegas's case was set for trial, he informed the trial court that he
wished to plead guilty, and the court set a hearing to accept his plea on the day on
which the trial had been set to begin. When Mr. Villegas appeared on that day,
however, he indicated that he wished to proceed to trial, and asked that retained
counsel (who was not present) be allowed to defend him. The court then set
Mr. Villegas's case for a trial two days later and indicated that Mr. Villegas's retained
counsel would be allowed to represent him at trial if retained counsel entered an
appearance. On the day set for trial, Mr. Villegas's retained counsel did not appear,
and Mr. Villegas went to trial with the court-appointed counsel who had been
representing him. According to Mr. Villegas, retained counsel refused to appear
because he had not had adequate time to prepare a defense.

       Mr. Villegas correctly points out that a person accused of crime has a right under
the sixth amendment to retain counsel of his or her choice, and that the right is violated
regardless of whether a defendant invoking it can show that not having counsel of his
or her choice worked to his or her actual disadvantage. See United States v. Lewis, 759
F.2d 1316, 1326-27 (8th Cir. 1985), cert. denied, 474 U.S. 994 (1985). But we have
held that the right must nevertheless yield to concerns of efficiency and order, see id.
at 1326, and in this instance Mr. Villegas's request that retained counsel be allowed to
represent him came on the very day on which his case had been set for trial. While
Mr. Villegas argues that it would not have caused any substantial inconvenience to the
court to postpone the trial to a later date, we are mindful of a district court's duty to
assure that the public's business is, so far as reasonably possible, tended to in an
expeditious way. For this reason, we see no abuse of discretion, see United States v.


      2
        The Honorable William G. Cambridge, United States District Judge for the
District of Nebraska.

                                           -2-
Swinney, 970 F.2d 494, 499-500 (8th Cir. 1992), cert. denied, 506 U.S. 1011 (1992),
507 U.S. 1007 (1993), in the trial court's denial of Mr. Villegas's request.

      We therefore affirm the judgment of the trial court.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-